DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The after final amendment filed 7/29/2022 is entered and fully considered.
The amendment incorporate the language indicated allowable from claim 2 into independent form. 
Examiner’s Amendment
	Claims 12-33 were withdrawn from an election with traverse on 1/6/2022. In view of the allowed claims below, the withdrawn claims are not eligible for rejoinder because the allowable features of claim 1 are not included in the withdrawn claims. Claim 12 requires a simultaneously deposited electrode active material when claim 1 requires a pre-deposited electrode active material not previously mixed with carbon nanotubes/fibers and subsequent removal of the composite (active material and carbon material). Claim 23 premixes carbon nanotubes/fibers with active material which is mutually exclusive from the limitations in claim 1 and similarly does not incorporate the removal step.
Authorization for this examiner’s amendment was given in an interview with Nicole Clarke on 8/8/2022.
The application has been amended as follows: 
Withdrawn claims 12-33 are canceled.
Allowable Subject Matter
Claims 1, 3-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As previously indicated the examiner was unable to find prior art teaching the deposition of a liquid dispersion of carbon nanotubes or fibers onto a moving substrate that is pre-deposited with an electrode active material that is not mixed with carbon nanotubes or fibers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712